DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites “the one or more processors to determine a modem type for a particular fiber based on the historical SOP measurements.” This is claiming that the processor, which is controlling the SOP measurements, is also actively assessing a modem type for the fiber from which the SOP measurements are happening, whereas the specification only enables an operator or distinct management system selecting a modem type as a network design/maintenance act after receiving SOP measurement data, i.e., it discloses providing “operators” of a separate management system with data for subsequent network optimization, including “monitoring historical data to determine optimum modem types and performance on particular spans.” (spec 0031). The specification provides no direction for implementing the function as claimed, no working examples, and there is only specified a desired result, i.e., the processor per se, which is making the SOP measurements of the fiber, then using that data to assess the type of modem that is responsible for the measured transmissions; one skilled in the art would not be enabled by the disclosure to make and/or use the invention without undue experimentation.
Claims 11 and 18 each has the same issues as claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (“Murphy”) (US Patent Application Publication No. 2006/0153520).
Regarding claim 8, Murphy discloses a method comprising steps of: receiving State of Polarization (SOP) measurements from one or more optical components in an optical line system (fig. 16 and paragraph 0113 in light of fig. 2 element 14 and paragraph 0080), wherein the SOP measurements are taken while traffic-bearing channels are operating (fig. 16 and paragraph 0115 in light of fig. 2 and paragraph 0113), and monitoring health of one or more fibers based on the SOP measurements (paragraphs 0079-0080, analyzing transient signatures and level changes and/or losses that are characteristic of the fiber reads on monitoring health of the fiber).
Regarding claim 9, Murphy discloses the method of claim 8, wherein the health includes detection and/or localization of SOP transients (paragraph 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (“Murphy”) (US Patent Application Publication No. 2006/0153520).
Regarding claim 1, Murphy discloses a management system for an optical line system, the management system comprising: one or more processors to receive State of Polarization (SOP) measurements from one or more optical components in the optical line system (fig. 16 and paragraph 0113 in light of fig. 2 element 14 and paragraph 0080), wherein the SOP measurements are taken while traffic-bearing channels are operating (fig. 16 and paragraph 0115 in light of fig. 2 and paragraph 0113), and monitor health of one or more fibers based on the SOP measurements (paragraphs 0079-0080, analyzing transient signatures and level changes and/or losses that are characteristic of the fiber reads on monitoring health of the fiber). Murphy does not expressly disclose memory storing instructions that, when executed, cause the one or more processors to perform the disclosed functions. However, Murphy discloses the processor as a microcomputer (paragraph 0079). Further, the Office takes official notice that a processor functioning by executing instructions stored in memory represents generic computing. Further, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of Murphy to function by executing instructions store in memory, since this not more than the predictable use of generic computer architecture/functionality to automate.
Regarding claim 2, Murphy discloses the management system of claim 1, wherein the health includes detection and/or localization of SOP transients (paragraph 0080). 
Regarding claim 5, Murphy discloses the management system of claim 1, but as cited above does not disclose a polarization probe signal for the SOP measurements co-propagates with the traffic-bearing channels for the detection of an SOP transient (paragraph 0080). However, Murphy discloses such wavelength separation for co-propagation for a different embodiment (fig. 13 and paragraph 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WDM and separate probe and traffic wavelengths, to avoid signal interference and to avoid the insertion loss of the tap coupler shown for in fig. 16. 
Regarding claim 12, Murphy discloses the method of claim 8, but as cited above does not disclose a polarization probe signal for the SOP measurements co-propagates with the traffic-bearing channels, for the detection of an SOP transient (paragraph 0080). However, Murphy discloses such wavelength separation for co-propagation for a different embodiment (fig. 13 and paragraph 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WDM and separate probe and traffic wavelengths, to avoid signal interference and to avoid the insertion loss of the tap coupler shown for in fig. 16.
Regarding claim 15, Murphy discloses one or more processors to perform steps of: receiving State of Polarization (SOP) measurements from one or more optical components in an optical line system (fig. 16 and paragraph 0113 in light of fig. 2 element 14 and paragraph 0080), wherein the SOP measurements are taken while traffic-bearing channels are operating (fig. 16 and paragraph 0115 in light of fig. 2 and paragraph 0113), and monitoring health of one or more fibers based on the SOP measurements (paragraphs 0079-0080, analyzing transient signatures and level changes and/or losses that are characteristic of the fiber reads on monitoring health of the fiber). Murphy does not expressly disclose a non-transitory computer-readable medium comprising instructions that, when executed, cause the processor to perform its functions. However, Murphy discloses the processor as a microcomputer (paragraph 0079). Further, the Office takes official notice that a processor functioning by executing instructions stored in non-transitory computer readable memory represents generic computing. Further, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of Murphy to function by executing instructions store in non-transitory computer readable memory, since this not more than the predictable use of generic computer architecture/functionality to automate.
Regarding claim 16, Murphy discloses the non-transitory computer-readable medium of claim 15, wherein the health includes detection and/or localization of SOP transients (paragraph 0080).
Regarding claim 19, Murphy discloses the non-transitory computer-readable medium of claim 15, but does not expressly disclose a polarization probe signal for the SOP measurements that co-propagates with the traffic- bearing channels, for the detection of an SOP transient (paragraph 0080). However, Murphy discloses such wavelength separation for co-propagation for a different embodiment (fig. 13 and paragraph 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WDM and separate probe and traffic wavelengths, to avoid signal interference and to avoid the insertion loss of the tap coupler shown for in fig. 16.

Claims 3, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Patent Application Publication No. 2006/0153520) in view of Laifenfeld et al. (“Laifenfeld”) (US Patent Application Publication No. 2016/0205117).
Regarding claim 3, Murphy discloses the management system of claim 1, and discloses the application of intrusion detection (paragraph 0020), but does not disclose the memory storing instructions that, when executed, further cause the one or more processors to store historical SOP measurements, and that the monitoring the health of the one or more fibers is over time based on current SOP measurements and the historical SOP measurements. Laifenfeld discloses collecting historical data for an optical based intrusion detection system (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical data for the SOP measurement-based monitoring, to provide the benefit of being able to distinguish events by time/duration.
Regarding claim 10, Murphy discloses the method of claim 8, and discloses the application of intrusion detection (paragraph 0020), but does not disclose that the steps further include storing historical SOP measurements, and that the monitoring the health of the one or more fibers is over time based on current SOP measurements and the historical SOP measurements. Laifenfeld discloses collecting historical data for an optical based intrusion detection system (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical data for the SOP measurement-based monitoring, to provide the benefit of being able to distinguish events by time/duration.
Regarding claim 11, the combination of Murphy and Laifenfeld discloses the method of claim 10, and discloses the option of a same-end “locating arrangement” (paragraph 0113, which reads on modem), but does not disclose that the steps further include determining a modem type for a particular fiber based on the historical SOP measurements. However, the broadest reasonable interpretation of this limitation in light of the specification does not involve actively detecting a modem type, but selecting a modem type as a network design/maintenance act (the specification discloses providing “operators” with data for subsequent network optimization, including “monitoring historical data to determine optimum modem types and performance on particular spans,” spec 0031). Murphy discloses using the SOP measurements to additionally monitor disturbances not related to intrusion (paragraph 0097), and the combination discloses monitoring over time (Laifenfeld: paragraph 0026, as applicable for the combination). It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor for signal degradation over time and decide on a new or replacement modem accordingly, to detect and correct signal degradation on a fiber caused by equipment degradation, end-of-life, etc.
Regarding claim 17, Murphy discloses the non-transitory computer-readable medium of claim 15, and discloses the application of intrusion detection (paragraph 0020), but does not disclose that the steps further include storing historical SOP measurements, and that the monitoring the health of the one or more fibers is over time based on current SOP measurements and the historical SOP measurements. Laifenfeld discloses collecting historical data for an optical based intrusion detection system (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical data for the SOP measurement based monitoring, to provide the benefit of being able to distinguish events by time/duration.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Patent Application Publication No. 2006/0153520) in view of Sridhar et al. (“Sridhar”) (US Patent Application Publication No. 2014/0072306).
Regarding claim 6, Murphy discloses the management system of claim 5, but does not disclose that a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs). Note: the claim is interpreted as requiring a Raman pump laser and an OSC. Sridhar discloses a probe type signal, an OSC, and both EDFA and Raman amplification for a C-band WDM data link, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength (fig. 1 and paragraphs 0017-0118, where a Raman pump laser is inherent to Raman amplification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use C-band for data, and add Raman amplification and an OSC signal, for the WDM transmission line device of the combination, using the wavelength assignments suggested by Sridhar, since C-band is conventional and standardized by the ITU, EDFA and Raman amplification provide increased transmission distance, and an OSC channel provides management functionality across the link without using a data channel.
Regarding claim 7, Murphy discloses the management system of claim 1, but does not disclose that the one or more optical components include one or more of a Raman amplifier module, an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Supervisory Channel (OSC) module, an Optical Time Domain Reflectometer (OTDR) module, a modem, and a pluggable module configured to plug into any of the foregoing modules. Sridhar discloses an OSC, and both EDFA and Raman amplification for a C-band WDM data link (fig. 1 and paragraphs 0017-0118, where the OSC, EDFA and Raman amplifier inherently have corresponding modules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use C-band for data, and add Raman amplification and an OSC signal, for the WDM transmission line device of the combination, using the wavelength assignments suggested by Sridhar, since C-band is conventional and standardized by the ITU, EDFA and Raman amplification provide increased transmission distance, and an OSC channel provides management functionality across the link without using a data channel.
Regarding claim 13, Murphy discloses the method of claim 12, but does not disclose that a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs). Note: the claim is interpreted as requiring a Raman pump laser and an OSC. Sridhar discloses a probe type signal, an OSC, and both EDFA and Raman amplification for a C-band WDM data link, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength (fig. 1 and paragraphs 0017-0118, where a Raman pump laser is inherent to Raman amplification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use C-band for data, and add Raman amplification and an OSC signal, for the WDM transmission line device of the combination, using the wavelength assignments suggested by Sridhar, since C-band is conventional and standardized by the ITU, EDFA and Raman amplification provide increased transmission distance, and an OSC channel provides management functionality across the link without using a data channel.
Regarding claim 14, Murphy discloses the method of claim 8, but does not disclose that the one or more optical components include one or more of a Raman amplifier module, an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Supervisory Channel (OSC) module, an Optical Time Domain Reflectometer (OTDR) module, a modem, and a pluggable module configured to plug into any of the foregoing modules. Sridhar discloses an OSC, and both EDFA and Raman amplification for a C-band WDM data link (fig. 1 and paragraphs 0017-0118, where the OSC, EDFA and Raman amplifier inherently have corresponding modules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use C-band for data, and add Raman amplification and an OSC signal, for the WDM transmission line device of the combination, using the wavelength assignments suggested by Sridhar, since C-band is conventional and standardized by the ITU, EDFA and Raman amplification provide increased transmission distance, and an OSC channel provides management functionality across the link without using a data channel.
Regarding claim 20 Murphy discloses the non-transitory computer-readable medium of claim 19, but does not disclose that a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs). Note: the claim is interpreted as requiring a Raman pump laser and an OSC. Sridhar discloses a probe type signal, an OSC, and both EDFA and Raman amplification for a C-band WDM data link, where the probe is outside C-band and greater than 1500 nm and different from the OSC wavelength (fig. 1 and paragraphs 0017-0118, where a Raman pump laser is inherent to Raman amplification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use C-band for data, and add Raman amplification and an OSC signal, for the WDM transmission line device of the combination, using the wavelength assignments suggested by Sridhar, since C-band is conventional and standardized by the ITU, EDFA and Raman amplification provide increased transmission distance, and an OSC channel provides management functionality across the link without using a data channel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11209315. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious in view of the patented claims.
Present Claim
Patent Claim
1. A management system for an optical line system, the management system comprising: 







…wherein the SOP measurements are taken while traffic-bearing channels are operating…

















…receive State of Polarization (SOP) measurements from one or more optical components in the optical line system…








and monitor health of one or more fibers based on the SOP measurements.
1. An optical line device for use in an optical line system [SOP measurement reads on management, see limitations below], wherein the optical line device is configured to connect to a second optical line device via a transmit fiber and a receive fiber, the optical line device comprising: an Optical Supervisory Channel (OSC); a transmitter connected to the transmit fiber via an output port of the optical line device, wherein the transmitter is configured to transmit a polarization probe signal at a wavelength outside of a band of wavelengths used for traffic-bearing channels in the optical line signal, to a second polarimeter receiver at the second optical line device, 
[…Claim 2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.]


and the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs; and a polarimeter receiver connected to the receive fiber via an input port of the optical line device, wherein the polarimeter receiver is configured to receive a second polarization probe signal from a second transmitter transmitted from the second optical line device and to derive a measurement of State of Polarization (SOP) on the receive fiber based on the second polarization probe signal, wherein the polarimeter receiver only projects SOP on half of a Poincare sphere.

[… Claim 4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber. – collecting this historical SOP data for the fiber reads on monitoring health of the fiber.]


Regarding present claim 1, the patent claims do not expressly recited one or more processors and memory storing instructions that, when executed, cause the one or more processors to perform the claimed functions. However, the Office takes official notice that a processor executing instructions stored in memory is generic computing, and implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the claimed functions of the patent using a processor executing instructions stored in memory, since this not more than the predictable use of generic computer architecture/functionality to automate.

2. The management system of claim 1, wherein the health includes detection and/or localization of SOP transients.
3. The optical line device of claim 1, wherein the polarimeter receiver is configured to detect an SOP transient.
3. The management system of claim 1, wherein the memory storing instructions that, when executed, further cause the one or more processors to store historical SOP measurements, and monitor the health of the one or more fibers over time based on current SOP measurements and the historical SOP measurements.
4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber [as applicable for the obviousness of computer control as described above]. 


Regarding present claim 3, claim 4 of the patent does not expressly recite monitoring the health of the one or more fibers over time based on current SOP measurements and the historical SOP measurements, separate from the historical data collection. However, claim 5 of the patent recites communicating the SOP measurements to a management system, which reads on monitoring the measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the historical data to the managements system, to provide the benefit of the management system being able to track and/or distinguish events by time/duration. 

5. The management system of claim 1, wherein a polarization probe signal for the SOP measurements co-propagates with the traffic-bearing channels, for detection of an SOP transient.
2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.
6. The management system of claim 5, wherein a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs).
[from claim 1] … the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs…
7. The management system of claim 1, wherein the one or more optical components include one or more of a Raman amplifier module, an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Supervisory Channel (OSC) module, an Optical Time Domain Reflectometer (OTDR) module, a modem, and a pluggable module configured to plug into any of the foregoing modules.
6. The optical line device of claim 1, wherein the optical line device comprises one or more of an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Time Domain Reflectometer (OTDR) module, and a pluggable module configured to plug into any of the foregoing modules.
8. A method comprising steps of: 






…wherein the SOP measurements are taken while traffic-bearing channels are operating… 


















…receiving State of Polarization (SOP) measurements from one or more optical components in an optical line system…








and monitoring health of one or more fibers based on the SOP measurements.
1. An optical line device for use in an optical line system, wherein the optical line device is configured to connect to a second optical line device via a transmit fiber and a receive fiber, the optical line device comprising: an Optical Supervisory Channel (OSC); a transmitter connected to the transmit fiber via an output port of the optical line device, wherein the transmitter is configured to transmit a polarization probe signal at a wavelength outside of a band of wavelengths used for traffic-bearing channels in the optical line signal, to a second polarimeter receiver at the second optical line device, 
[…Claim 2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.]


and the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs; and a polarimeter receiver connected to the receive fiber via an input port of the optical line device, wherein the polarimeter receiver is configured to receive a second polarization probe signal from a second transmitter transmitted from the second optical line device and to derive a measurement of State of Polarization (SOP) on the receive fiber based on the second polarization probe signal, wherein the polarimeter receiver only projects SOP on half of a Poincare sphere.

[… Claim 4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber. – collecting this historical SOP data for the fiber reads on monitoring health of the fiber.]
9. The method of claim 8, wherein the health includes detection and/or localization of SOP transients.
3. The optical line device of claim 1, wherein the polarimeter receiver is configured to detect an SOP transient.
10. The method of claim 8, wherein the steps further include storing historical SOP measurements, and monitoring the health of the one or more fibers over time based on current SOP measurements and the historical SOP measurements.
4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber [as applicable for the obviousness of computer control as described above].


Regarding present claim 10, claim 4 of the patent does not expressly recite that monitoring the health of the one or more fibers is over time based on current SOP measurements and the historical SOP measurements, separate from the historical data collection. However, claim 5 of the patent recites communicating the SOP measurements to a management system, which reads on monitoring the measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the historical data to the managements system, to provide the benefit of the management system being able to track and/or distinguish events by time/duration. 

12. The method of claim 8, wherein a polarization probe signal for the SOP measurements co-propagates with the traffic-bearing channels, for detection of an SOP transient.
2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.
13. The method of claim 12, wherein a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs).
[from claim 1] … the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs…
14. The method of claim 8, wherein the one or more optical components include one or more of a Raman amplifier module, an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Supervisory Channel (OSC) module, an Optical Time Domain Reflectometer (OTDR) module, a modem, and a pluggable module configured to plug into any of the foregoing modules.
6. The optical line device of claim 1, wherein the optical line device comprises one or more of an Erbium Doped Fiber Amplifier (EDFA) module, an Optical Time Domain Reflectometer (OTDR) module, and a pluggable module configured to plug into any of the foregoing modules.
15. …perform[ing] steps of: 






…wherein the SOP measurements are taken while traffic-bearing channels are operating…


















receiving State of Polarization (SOP) measurements from one or more optical components in an optical line system, 








and monitoring health of one or more fibers based on the SOP measurements.
1. An optical line device for use in an optical line system, wherein the optical line device is configured to connect to a second optical line device via a transmit fiber and a receive fiber, the optical line device comprising: an Optical Supervisory Channel (OSC); a transmitter connected to the transmit fiber via an output port of the optical line device, wherein the transmitter is configured to transmit a polarization probe signal at a wavelength outside of a band of wavelengths used for traffic-bearing channels in the optical line signal, to a second polarimeter receiver at the second optical line device, 
[…Claim 2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.]


and the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs; and a polarimeter receiver connected to the receive fiber via an input port of the optical line device, wherein the polarimeter receiver is configured to receive a second polarization probe signal from a second transmitter transmitted from the second optical line device and to derive a measurement of State of Polarization (SOP) on the receive fiber based on the second polarization probe signal, wherein the polarimeter receiver only projects SOP on half of a Poincare sphere.

[… Claim 4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber. – collecting this historical SOP data for the fiber reads on monitoring health of the fiber.]


Regarding claim 15, the patent does not expressly claim a non-transitory computer-readable medium comprising instructions that, when executed, cause the processor to perform its functions. However, the Office takes official notice that a processor functioning by executing instructions stored in non-transitory computer readable memory represents generic computing. Further, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the claimed functions of the patent by executing instructions store in non-transitory computer readable memory, since this not more than the  predictable use of generic computer architecture/functionality to automate.

16. The non-transitory computer-readable medium of claim 15, wherein the health includes detection and/or localization of SOP transients.
3. The optical line device of claim 1, wherein the polarimeter receiver is configured to detect an SOP transient.
17. The non-transitory computer-readable medium of claim 15, wherein the steps further include storing historical SOP measurements, and monitoring the health of the one or more fibers over time based on current SOP measurements and the historical SOP measurements.
4. The optical line device of claim 1, wherein the polarimeter receiver is configured to collect historical data for the SOP measurements on the receive fiber [as applicable for the obviousness of computer control as described above].


Regarding present claim 17, claim 4 of the patent does not expressly recite that monitoring the health of the one or more fibers is over time based on current SOP measurements and the historical SOP measurements, separate from the historical data collection. However, claim 5 of the patent recites communicating the SOP measurements to a management system, which reads on monitoring the measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the historical data to the managements system, to provide the benefit of the management system being able to track and/or distinguish events by time/duration.

19. The non-transitory computer-readable medium of claim 15, wherein a polarization probe signal for the SOP measurements co-propagates with the traffic- bearing channels, for detection of an SOP transient.
2. The optical line device of claim 1, wherein the polarization probe signal co-propagates with the traffic-bearing channels, for detection of an SOP transient at the second polarimeter receiver.
20. The non-transitory computer-readable medium of claim 19, wherein a wavelength of the polarization probe signal is outside of the C-band, greater than 1500nm to avoid Raman pump lasers, and different from wavelengths for Optical Supervisory Channels (OSCs).
[from claim 1] … the wavelength of the polarization probe signal is outside the C-band, greater than 1500 nm to avoid any Raman pump lasers, and different from wavelengths for OSCs…



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636